911 F.2d 725Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Aburime Omo PAUL, aka Mike Thomas Bissell, Defendant-Appellant.
No. 89-5160.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 24, 1990.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CR No. 88-414)
Thomas Joseph Quinn, Beaufort, S.C., for appellant.
David Calhoun Stephens, Office of the United States Attorney, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aburime Omo Paul pled guilty to one count of knowingly executing a scheme to obtain money from a federally chartered or insured institution by means of false or fraudulent representations, see 18 U.S.C. Sec. 1344.  He received a sentence of twenty-one months imprisonment plus three years supervision upon release.


2
Counsel for Paul has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Paul has been notified of his right to file a supplemental brief, but has failed to exercise his right in this regard.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.*


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the conviction.


6
AFFIRMED.



*
 The Petition to be Relieved as Counsel submitted by Paul's attorney is denied.  Also, the government's motion for summary affirmance is denied